Citation Nr: 0939606	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-06 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for scoliosis.  

2.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to scoliosis.  

3.  Entitlement to service connection for posttraumatic 
stress disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder (other than posttraumatic disorder), to include 
anxiety disorder, adjustment disorder, depression, and 
schizoaffective disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from February 1998 to February 
2001, and from January 2003 to June 2003.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2004 and April 2007 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2008.  A copy of the 
transcript of that hearing is of record.  

In a September 2008 decision, the Board remanded this case 
for additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  Scoliosis of the thoracolumbar spine was noted on the 
Veteran's pre-enlistment examination in August 1997.   

2.  The pre-existing scoliosis did not increase in severity 
during service.  

3.  As service connection for scoliosis has not been 
established, there is no legal basis for a grant of service 
connection for a respiratory disorder as secondary to 
scoliosis.  

4.  The Veteran did not engage in combat with the enemy.  

5.  There is no adequately documented in-service stressor to 
support a diagnosis of posttraumatic stress disorder (PTSD).

6.  The Veteran does not meet the criteria for a diagnosis of 
PTSD.

7.  The Veteran does not have a psychiatric disorder, to 
include anxiety disorder, adjustment disorder, depression, 
and schizoaffective disorder, that began during active 
service or as a consequence of active service.


CONCLUSIONS OF LAW

1.  Pre-existing scoliosis of the thoracolumbar spine was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

2.  The claim for service connection for a respiratory 
disorder, claimed as secondary to scoliosis, is without legal 
merit.  38 C.F.R. § 3.310 (2006).     

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

4.  Service connection for a psychiatric disorder (other than 
PTSD), to include anxiety disorder, adjustment disorder, 
depression, and schizoaffective disorder, is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provisions include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the 
veteran with the claim.  In the instant case, the Board finds 
that VA fulfilled its duties to the Veteran under the VCAA.   
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2003, May 2004, January 2005, April 2005, March 
2006, and October 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2003, May 2004, January 2005, April 2005, and 
October 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In regard to the Veteran's claims for service connection for 
scoliosis and a respiratory disorder, claimed as secondary to 
scoliosis, written notice was provided in December 2003 and 
May 2004, prior to the appealed from rating decision, along 
with the subsequent notice provided in March 2006 and October 
2008, after the decision that is the subject of this appeal.  
With respect to the Veteran's psychiatric service connection 
claims, written notice was provided in January 2005 and April 
2005, prior to the appealed from rating decision, along with 
the subsequent notice provided in March 2006 and October 
2008, after the decision that is the subject of this appeal.  
As to any timing deficiency with respect to this notice, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for service connection for 
scoliosis, PTSD, and a psychiatric disorder (other than 
PTSD), to include anxiety disorder, adjustment disorder, 
depression, and schizoaffective disorder.  The Board also 
finds that given that service connection is not in effect for 
scoliosis, the Veteran's claim for secondary service 
connection for a respiratory disorder has no legal merit.  
Therefore, in light of the above, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  The duty to assist includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  In this regard, the RO has obtained VA Medical 
Center (VAMC) outpatient treatment records, dated from 
February 2003 to September 2007, as well as service treatment 
records from the Veteran's first period of active duty.  The 
RO has also attempted to obtain treatment records from the 
Veteran's second period of active duty in the Army Reserves; 
however, no response was received from the Ohio Army Reserve 
Unit, despite two attempts.  In addition, the record contains 
a Memorandum, dated in August 2004, in which the RO documents 
its attempts to obtain records and states that treatment 
records from the Veteran's active service in the Army 
Reserves are not available.  The Board observes that the 
Veteran submitted a copy of one treatment record from his 
Reserve service, dated in February 2003; however, that is the 
only treatment record from his second period of active duty 
that is associated with the claims file.    

The RO also attempted to obtain records from the University 
Hospitals of Cleveland, Ohio, as the Veteran reported that he 
had received a back X-ray there in 1998.  However, in the 
return response from the University Hospitals, they indicated 
that while their records showed that the Veteran was treated 
at their facility, he was seen by a private orthopedist and 
the records did not reflect that they had treated the Veteran 
in 1998 or that he had received the specific treatment 
indicated.  The Veteran was informed that additional 
information was needed in order to obtain the medical 
records; however, he did not provide any additional dates in 
order to conduct a new search.

Pursuant to the Board's September 2008 remand decision, the 
RO contacted the Bennett Mental Health Clinic at Fort Hood, 
Texas, and requested mental health records pertinent to the 
Veteran's treatment in January 2001.  In November 2008, the 
RO received a response letter from the Carl R. Darnall Army 
Medical Center in which they noted that a thorough search of 
their files revealed that no mental health records were 
found/available under the Veteran's name.  The Board 
recognizes that in an Informal Hearing Presentation, dated in 
September 2009, the Veteran's representative, the Veterans of 
Foreign Wars of the United States (VFW), questioned whether 
the Carl R. Darnell Army Medical Center was related to the 
Bennett Mental Health Clinic.  In this regard, the Board 
notes that the RO associated with the claims file a printout 
from the internet which showed that the Bennett Mental Health 
Clinic was affiliated with the Carl R. Darnall Army Medical 
Center.     

Also pursuant to the Board's September 2008 remand decision 
and pertinent to the Veteran's PTSD claim, the RO performed 
further stressor development.  Specifically, the RO contacted 
the U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)) and requested that they provide 
information regarding the Veteran's alleged stressor that 
occurred in approximately March 1998, when he saw a fellow 
serviceman accidently shoot himself in the barracks area 
while he was cleaning his weapon.  In the Veteran's Travel 
Board hearing, he specifically noted that he had witnessed a 
serviceman accidently shoot his finger off.  In the March 
2009 return response, the JSRRC related an incident in which 
the serviceman who accidently shot himself died.  Thus, as 
explained further below, the incident described by the JSRRC 
was not consistent with the Veteran's alleged stressor and, 
as such, did not serve to verify such stressor.     

In regard to an examination, the Veteran underwent VA 
examinations in July 2004 and July 2009 which were thorough 
in nature and addressed the pertinent questions.  In 
addition, in July 2009, pursuant to the September 2008 remand 
decision, P.A.S., M.D., the VA orthopedist who had conducted 
the Veteran's July 2004 VA examination, provided an addendum 
to his July 2004 VA examination report.  In the addendum, he 
provided a rationale for his opinion that the Veteran's 
service had not aggravated his pre-existing scoliosis beyond 
the normal progression of the disease itself.  According to 
Dr. S., there was no measurement to justify any worsening 
progression.  Therefore, the Board finds that the medical 
evidence of record is sufficient to resolve this appeal; the 
VA has no further duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  In sum, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.  

The Board notes that, during the pendency of this appeal, VA 
amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. 
Reg. 52,744 (2006) (now codified at 38 C.F.R. § 3.310).  The 
new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).  For the reasons 
discussed below, neither version provides for a basis for an 
allowance in this case.  



III.  Scoliosis and a Respiratory Disorder, Claimed as 
Secondary to Scoliosis

A.  Factual Background

Service records show that the Veteran served his first period 
of active service in the United States Army/United States 
Army Reserves from February 1998 to February 2001.  His 
Military Occupational Specialty (MOS) was as a Bradley 
Linebacker Crewmember.  He did not have any foreign service.  

The Veteran's service treatment records from his first period 
of service show that in August 1997, he underwent a pre-
enlistment examination.  At that time, examination of the 
Veteran's spine revealed that he had scoliosis.  In a 
November 1997 clinical record, it was reported that x-rays of 
the Veteran's spine revealed a 47 degree thoracolumbar curve.  
The records also include a private medical statement from 
P.V.S., M.D., dated in December 1997.  In the statement, Dr. 
S. indicated that he was writing to request a waiver for the 
Veteran, who wanted to enlist in the United States Army.  
According to Dr. S., the Veteran had mild scoliosis and his 
curve caused no significant functional deficits.  The Veteran 
had been a four year letterman in wrestling, football, and 
track.  Dr. S. stated that there was no expectation that the 
Veteran would require treatment for scoliosis or that he 
would have more difficulty with his back than any other 
individual.  The Veteran's waiver was subsequently accepted 
and he was inducted in February 1998. 

According to the Veteran's service treatment records, in 
November 1999, he was treated for complaints of low back 
pain.  The examiner noted that the Veteran had a waiver to 
enlist secondary to scoliosis, with a 47 degree thoracolumbar 
curve.  The assessment was scoliosis.  In December 2000, the 
Veteran again sought treatment for back pain.  At that time, 
he stated that he had experienced back pain for one and a 
half years.  According to the Veteran, he had been diagnosed 
with scoliosis and he believed that his scoliosis had 
something to do with his back pain.  The physical examination 
showed that the Veteran had a 47 degree thoracolumbar curve.  
The assessment was scoliosis.       

Service records reflect that the Veteran served his second 
period of active service in the United States Army/United 
States Army Reserves from January 2003 to June 2003.  His MOS 
was as a Bradley Linebacker Crewmember and he did not have 
any foreign service.  The only treatment record from the 
Veteran's second period of service is a treatment record 
dated in February 2003.  As previously stated, the remaining 
service treatment records are not available.  In February 
2003, the Veteran sought treatment for complaints of back 
pain.  According to the Veteran, he had a two-year history of 
back pain, with increasing pain over the last six months.  
The physical examination showed that the Veteran had a spine 
curvature to the right of the midline.  X-rays of the 
Veteran's spine revealed 45 degrees dextroscoliosis.  The 
impression was scoliosis.  The examiner noted that the 
Veteran was not deployable and not fit for duty.  The 
examiner recommended that the Veteran undergo a physical 
evaluation board.  He was subsequently given a disability 
discharge for his scoliosis which existed prior to service.   

In December 2003, the Veteran filed claims for service 
connection for scoliosis and a respiratory disorder, as 
secondary to scoliosis.  He stated that during service, he 
underwent surgery for an inguinal hernia.  The Veteran 
indicated that due to the surgery, he changed his gait and 
posture which placed an increased strain on his back muscles.  
According to the Veteran, due to the strain on his back, he 
developed retroscoliosis of his spine.     

VAMC outpatient treatment records, dated from December 2003 
to June 2004, show that in January 2004, the Veteran was 
treated for complaints of back pain.  At that time, he stated 
that he had experienced chronic back pain secondary to 
scoliosis for several years.  He denied any injury or trauma.  
According to the Veteran, over the last years, his pain had 
worsened.  The physical examination of the Veteran's thoracic 
and lumbar spine showed that there was an obvious curvature 
to the right, with a right pelvic tilt.  There was decreased 
range of motion with flexion to 70 degrees, and lateral 
bending and extension were within normal limits.  The Veteran 
was able to heel-toe walk.  In regard to an assessment, the 
examiner stated that the Veteran had a history of chronic 
back pain secondary to scoliosis, with complaints of 
increasing back pain over the past year, worse over the last 
two to three weeks.  At the time of the evaluation, the 
Veteran had x-rays taken of his thoracolumbar spine.  The x-
rays were reported to show marked dextrorotary scoliosis of 
the thoracic spine centering around T9, with a compensatory 
levorotary scoliosis centering around T5.  In an April 2004 
treatment record, the Veteran stated that although he had 
been deployed to Iraq, he was only there for "26 hours" 
because after he underwent a physical examination, he was 
deemed not fit for deployment due to his back disability.  
According to the Veteran, he was sent back to the United 
States and was subsequently discharged.  In May 2004, the 
Veteran sought treatment for low back pain.  At that time, 
the examiner noted that a review of scoliosis films done in 
January 2004 showed that the Veteran had a right 
thoracolumbar curve which measured from T7 to the top of L1 
at 40 degrees.  In x-rays films dated in February 2003, that 
measurement was 51 degrees.  Following the physical 
examination, the examiner diagnosed the Veteran with 
thoracolumbar scoliosis with well balanced shoulders.     

In July 2004, the Veteran underwent a VA physical examination 
which was conducted by P.A.S., M.D., a VA orthopedist.  Dr. 
S. stated that he had reviewed the Veteran's claims file.  
The Veteran had scoliosis prior to going into the service.  
According to the Veteran, during service, he underwent a 
hernia operation which placed a strain on his back.  The 
Veteran developed chronic low back pain.  No spinal surgery 
had been performed.  The physical examination of the spine 
showed an obvious thoracolumbar scoliosis.  The Veteran had 
tenderness, pain, muscle cramping, and spasms over the 
thoracic lumbar spine.  The diagnoses were scoliosis and 
dorsal lumbar strain.  Dr. S. concluded that it was not 
likely that the Veteran's service had aggravated his 
scoliosis beyond the normal progression of the disease 
itself.  According to Dr. S., the Veteran had thoracolumbar 
strain symptoms as a separate condition.  

In July 2004, the Veteran underwent a VA general examination.  
At that time, he stated that he had difficulty breathing when 
exercising.  He maintained that his shortness of breath was 
secondary to his scoliosis.  The physical examination showed 
that the Veteran's chest was clear to auscultation and 
percussion.  There was no wheezing and there were no rales or 
rhonchi.  Cardiovascular was regular rate.  There was no 
murmur, gallup, or thrill.  In regard to a diagnosis, the 
examiner stated that the Veteran's claimed respiratory 
problems were unfounded.    

In the Veteran's substantive appeal, dated in January 2005, 
he stated that due to his MOS during service, he had to spend 
several hours every day bent-over while lifting ammunition, 
loading gear, scrubbing floors, etc.  According to the 
Veteran, he also spent many hours inside of a Bradley 
Linebacker hunched over.  He maintained that due to the 
constant stress on his back from being bent-over, his pre-
existing scoliosis was aggravated.      

VAMC outpatient treatment records show that in April 2005, 
the Veteran was referred to physical therapy for chronic back 
pain.  At that time, the examiner noted that the Veteran had 
been diagnosed with scoliosis since age 18.  According to the 
Veteran, he had experienced back pain for one and a half 
years, with worsening pain over the past six months.  
Following the physical examination, the examiner stated that 
the Veteran presented with back pain, especially in the 
thoracic area related to idiopathic scoliosis.  According to 
the examiner, the Veteran's curvature was about 50 degrees on 
average per chart, and that he had visually increased 
curvature.  The Veteran had x-rays taken of his thoracic 
spine at the time of the evaluation.  The x-rays were 
reported to show marked curvature of the thoracic spine to 
the right, with apex at T10 and Cobbs angle of approximately 
50 degrees.  The impression was marked dextroscoliosis of the 
thoracic spine.        

A VAMC outpatient treatment record, dated in May 2006, shows 
that at that time, the Veteran had x-rays taken of his 
thoracic spine.  The x-rays were interpreted as showing a 
right-sided thoracic curve of approximately 65 degrees.  

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that due to his MOS, he spent the majority of his time 
in the field in tanks which were only about four and a half 
feet.  He indicated that he had to bend over while he was in 
the tank, which aggravated his pre-existing scoliosis.  The 
Veteran also reported that due to his scoliosis, he developed 
breathing problems.       

In July 2009, Dr. P.A.S., the VA orthopedist who had 
conducted the Veteran's July 2004 examination, provided an 
addendum to the July 2004 VA examination report.  In the 
addendum, Dr. S. stated that he had reviewed the claims file.  
In 1997, the Veteran's thoracic curve measured approximately 
47 degrees.  In 2003 and 2005, "it was all repeated about 50 
to 51 degrees, with no significant change."  Consequently, 
Dr. S. indicated that the Veteran's thoracic scoliosis curve 
was static and had not changed over that period of time.  
Thus, Dr. S. concluded that there was no evidence that the 
Veteran's pre-existing scoliosis was permanently aggravated 
or had "progressed by his military service."  There was no 
measurement to justify any worsening progression.      

B.  Analysis

Scoliosis

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Applying the legal criteria above, the Board notes that, at 
the Veteran's pre-enlistment examination in August 1997, 
examination of his spine revealed scoliosis. Thus, the 
Veteran's scoliosis disability was "noted" when he entered 
active duty, and the presumption of soundness does not apply.

In this regard, the Board notes that, if a pre-existing 
disability is noted upon entry into service, the veteran 
cannot bring a claim for service connection for that 
disability, but the veteran may bring a claim for aggravation 
of that disability.  In that case, 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

The preponderance of the evidence of record demonstrates that 
the Veteran's pre-existing scoliosis was not aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this 
regard, the Board recognizes the Veteran's contention that 
due to his MOS, he spent long hours bent over in a tank which 
aggravated his pre-existing scoliosis.  The Veteran is 
competent as a layperson to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu, 2 Vet. App. 
at 492, 494-495.  There is no evidence of record indicating 
that the Veteran has specialized medical training so as to be 
competent to render a medical opinion.

Upon a review of the Veteran's service records, the Board 
notes that in a November 1997 clinical record, approximately 
four months prior to the Veteran's enlistment in February 
1998, x-rays of the Veteran's spine revealed a 47 degree 
thoracolumbar curve.  The records also show that in November 
1999, over a year and a half after the Veteran's enlistment, 
it was again noted that the Veteran had a 47 degree 
thoracolumbar curve.  In addition, in December 2000, 
approximately three months prior to the Veteran's separation 
from the military, it was once again reported that the 
Veteran had a 47 degree thoracolumbar curve.  Thus, 
throughout the Veteran's first period of service, his 
thoracolumbar curve remained at 47 degrees and no specific 
worsening was noted.   

In regard to the Veteran's second period of service, from 
January to June 2003, there is only one treatment record 
associated with the claims file and that record is dated in 
February 2003.  In such situations, the Board is aware of the 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   In the February 
2003 treatment record, it was reported that x-rays of the 
Veteran's spine revealed 45 degrees dextroscoliosis.  
However, the Board notes that VAMC outpatient treatment 
records include x-ray reports that are also dated in February 
2003.  In the February 2003 x-ray reports, the Veteran had a 
thoracolumbar curve which measured 51 degrees.  The Board 
observes that although there are two measurements of the 
Veteran's thoracolumbar curve in February 2003 which are six 
degrees apart, this evidence does not show a permanent 
worsening of the Veteran's scoliosis, the pre-existing 
condition.  A worsening of an underlying condition requires a 
sustained increase in severity, which is not shown by the 
evidence of record.  In this regard, additional VAMC x-ray 
reports show that in Janaury 2004, approximately six months 
after the Veteran's discharge in June 2003, the Veteran had a 
thoracolumbar curve which measured 40 degrees, which was an 
improvement, and in April 2005, he had a thoracolumbar curve 
which measured 50 degrees.  Furthermore, the only competent 
medical evidence addressing the question of whether the 
Veteran's pre-existing scoliosis was aggravated during 
service, is the opinion of the VA orthopedist, Dr. P.A.S., 
who concluded in the July 2004 VA examination report and the 
July 2009 addendum, that it was not likely that the Veteran's 
service had aggravated his scoliosis beyond the normal 
progression of the disease itself.  According to Dr. S., 
there was no measurement to justify any worsening 
progression.  This opinion opposes rather than supports the 
claim.  Further, it outweighs the Veteran's conclusions as to 
the effects of his military service on his preexisting back 
disorder.  

In light of the above, as the evidence of record shows that 
the Veteran's scoliosis pre-existed service and 
uncontroverted medical evidence that it was not aggravated 
thereby, the preponderance of the evidence is against the 
Veteran's claim and the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for scoliosis is not 
warranted.

Respiratory Disorder, Claimed as Secondary to Scoliosis

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.).  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, there is no competent 
medical evidence showing a current diagnosis of a respiratory 
disorder.  In this regard, in the July 2004 VA examination 
report, the examiner stated that the Veteran's claimed 
respiratory problems were unfounded following the normal 
physical examination.  However, regardless of whether the 
Veteran currently has a respiratory disorder, the Board notes 
that the Veteran's service connection claim is based on the 
contention that he has a respiratory disorder secondary to 
his scoliosis.  In the decision above, the Board has denied 
the Veteran's claim for service connection for scoliosis.  
Therefore, given that service connection is not in effect for 
scoliosis, there is no legal basis for granting service 
connection for a respiratory disorder as secondary to 
scoliosis.  Where, as here, service connection for the 
primary disability has been denied, the Veteran cannot 
establish entitlement to service connection, pursuant to 38 
C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for a respiratory disorder as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


IV.  PTSD and a Psychiatric Disorder (Other Than PTSD)

A.  Factual Background

The service treatment records from the Veteran's first period 
of service, from February 1998 to February 2001, are negative 
for any complaints or findings of a psychiatric disorder, to 
include PTSD.  The records show that in January 2001, it was 
noted that the Veteran had been seen at the Bennett Mental 
Health Clinic.  The reason for his visit was not provided.  
It was reported that the Veteran was psychiatrically cleared 
for any administrative action deemed appropriate by command.  
As previously stated, the records from the Bennett Mental 
Health Clinic are not available.      

The only treatment record from the Veteran's second period of 
service, from January to June 2003, is dated in February 
2003.  The record shows treatment for the Veteran's scoliosis 
and is negative for any complaints or findings of a 
psychiatric disorder, to include PTSD.  

VAMC outpatient treatment records, dated from December 2003 
to June 2004, show that in January 2004, the Veteran 
underwent a two question screening test for depression after 
reporting that he was feeling depressed.  The screening test 
was positive.  In February 2004, he underwent a mental status 
evaluation.  At that time, he stated that he was having 
problems concentrating and was unable to sleep.  The 
assessment was to rule out depression.  In April 2004, the 
Veteran once again underwent a mental status evaluation.  At 
that time, he reported that he was worried about his future, 
especially because of his back problem.  He indicated that he 
was afraid that he would not be able to work at his chosen 
profession because of his back.  Following the mental status 
evaluation, he was diagnosed with the following: (Axis I) 
anxiety disorder, not otherwise specified (NOS) (mixed 
anxiety and depression), (Axis III) kyphoscoliosis, low back 
pain, (Axis IV) unemployed, financial problems, and (Axis V) 
Global Assessment of Functioning (GAF) score of 55.     

In November 2004, the Veteran filed claims for service 
connection for PTSD and depression.  

VAMC outpatient treatment records, dated from June 2004 to 
November 2005, show intermittent treatment for the Veteran's 
depression and anxiety disorder, NOS.  

In January 2005, the Veteran submitted a stressor statement.  
In the statement, he indicated that in March 1998, while he 
was serving with the "A-1-10 Infantry," he witnessed a 
serviceman accidentally shoot himself while cleaning weapons 
in the barracks.  According to the Veteran, the serviceman 
was wounded.      

VAMC outpatient treatment records, dated from September 2006 
to September 2007, show that in September 2006, it was noted 
that the Veteran's PTSD screen test was positive.  In October 
2006, the Veteran underwent a mental status evaluation.  At 
that time, he stated that no one believed him that he had 
been in Iraq.  He indicated that news about Iraq upset him.  
Following the mental status evaluation, he was diagnosed with 
the following: (Axis I) adjustment disorder with depressed 
mood, (Axis III) scoliosis, (Axis IV) school, financial, 
health, and (Axis V) GAF score of 60.  In June 2007, the 
Veteran underwent another mental status evaluation.  At that 
time, the examiner stated that the Veteran had been initially 
treated in 2004 for evaluation of depression.  He had 
financial and relationship stressors, with symptoms of 
anxiety and depression.  The Veteran was worried about school 
and anxious about his future due to his back problems.  Upon 
mental status evaluation, the Veteran was alert and oriented.  
His affect was in the normal range, and his mood was mildly 
anxious.  The diagnosis was schizoaffective disorder.    

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that due to problems with his girlfriend and his back, 
he became depressed during service.  He also had leave 
requests denied, which he found depressing.  In addition, in 
regard to stressors, he indicated that during basic training, 
one of his "battle buddies" accidentally shot off his own 
finger.  He further noted that he had served in Iraq for 
approximately 26 hours.  The Veteran reported that while he 
was in Iraq, he participated in a convoy to pick up "some 
rubble or garbage."  The Veteran indicated that he did not 
seek treatment for any psychiatric problems during service 
because it was discouraged.  He noted that after his 
discharge, he developed anxiety and became paranoid.  The 
Veteran stated that he first sought treatment for psychiatric 
problems in approximately 2004.         

In September 2008, the RO contacted the JSRRC and requested 
that they provide information regarding the Veteran's alleged 
stressor that occurred in approximately March 1998, when he 
saw a fellow serviceman accidently shoot himself in the 
barracks area while he was cleaning his weapon.  In the 
return response, the JSRRC stated that they were unable to 
locate any unit records submitted by the Veteran's unit of 
assignment for the time period of the stressor.  However, 
they coordinated their research with the U.S. Army Combat 
Readiness/Safety Center and performed a search of their 
ground incident database for the state of Texas covering the 
time period from January to August 1998.  That search listed 
one incident similar to the one described by the Veteran.  In 
July 1998, at the off post family housing area, there was an 
incident involving a soldier assigned to battery E, 2nd 
Battalion, 43rd Air Defense.  The soldier was playing with a 
pistol when a second soldier told him to "stop messing 
around."  The second soldier left the room and the first 
soldier continued to play with the pistol.  He put the pistol 
to his right temple, pulled the trigger, and was fatally 
wounded.  

In July 2009, the Veteran underwent a VA psychiatric 
examination.  At that time, when asked by the examiner to 
describe his primary stressor during service, the Veteran 
stated that he was "traumatized" by basic training "waking 
up every morning to cans rattling."  The Veteran also 
indicated that he had been told by a recruiting officer that 
he could wrestle in the Army, but that he was told later by 
his commanding officer that he could not and he felt 
"disrespected."  He noted that he felt that the Army had 
"brainwashed" him and he reported feeling that all 
authority figures treated him badly and talked down to him.  
The Veteran stated that he believed that the Army lied to him 
and that every option to continue his career had been taken 
away.  According to the Veteran, the Army threw him out with 
no support and he felt that he could not move forward.  He 
further indicated that during service, three of his teeth 
were pulled out and they were the wrong teeth.  The Veteran 
noted that at present, he had nightmares and heard noises 
that other people did not hear.     

Following the mental status evaluation, the examiner stated 
that there was a report in the claims file of an incident 
that occurred at Fort Hood during the time of the Veteran's 
assignment there.  The incident was of a soldier who was 
killed while cleaning his weapon.  The report suggested there 
was another person present who left the room just before the 
soldier killed himself.  Apparently, the Veteran listed that 
incident as his primary stressor.  However, the examiner 
stated that there was no evidence that the Veteran witnessed 
that event and the Veteran never mentioned that event in the 
current examination when asked about his primary stressor for 
PTSD.  Therefore, the examiner indicated that there was no 
evidence for a primary stressor for PTSD, and all of the 
other events listed by the Veteran would not meet the 
criteria for life-threatening events.  According to the 
examiner, the Veteran did suffer from significant paranoia, 
persecutory delusions, and auditory hallucinations which were 
not being controlled by medication due to the Veteran's 
admitted noncompliance.  The examiner reported that the 
Veteran was being seen by psychiatry and carried a diagnosis 
of schizoaffective disorder, which was consistent with the 
aforementioned symptoms.  Thus, the examiner diagnosed the 
Veteran with the following: (Axis I) schizoaffective 
disorder, (Axis III) scoliosis, (Axis IV) unemployment, 
unstructured days, and (Axis V) GAF score of 51.  The 
examiner noted that when the Veteran was first seen after his 
military release, he was given a diagnosis of anxiety 
disorder NOS, and there was no evidence of psychotic 
symptoms.  In 2005, he was seen by outpatient psychiatry and 
reported hearing voices.  In 2007, the Veteran was first 
diagnosed with schizoaffective disorder.  According to the 
examiner, as there was no evidence in the Veteran's military 
record of a psychiatric diagnosis and no inpatient 
hospitalizations, it was not likely that the schizoaffective 
disorder diagnosis was related to his military service.     



B.  Analysis

PTSD

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 10 
Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of 
posttraumatic stress disorder is a question of fact for 
medical professionals and whether the evidence establishes 
the occurrence of stressors is a question of fact for 
adjudicators.

The Board notes at the outset that the record does not 
confirm that the Veteran has PTSD.  That is, post-service 
medical and psychiatric evidence on file indicates that, 
while the Veteran may have tested positive for a PTSD screen 
test given in September 2006, no diagnosis of PTSD was 
subsequently provided, and the remaining evidence of record 
is negative for a current medical diagnosis of PTSD. Where 
the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

There is another impediment to a grant of service connection 
in this case.  In this case, the Veteran is not claiming, nor 
does the evidence show, that he was engaged in combat with 
the enemy while in service.  Therefore, any alleged stressors 
require verification.  Cohen, Moreau, Dizoglio, supra.  The 
Veteran's primary stressor is his contention that he had 
witnessed a fellow serviceman accidently shoot his finger off 
while he was in the barracks.  In order to verify the 
Veteran's stressor, the RO contacted the JSRRC in September 
2008 and requested any information regarding the Veteran's 
alleged stressor.  In the return response, the JSRRC related 
an incident that was similar to the one described by the 
Veteran; however, in the incident described by the JSRRC, the 
serviceman who accidently shot himself died.  Thus, the Board 
finds that the incident described by the JSRRC is not 
consistent with the Veteran's alleged stressor and, as such, 
does not serve to verify his stressor.  In regard to the 
Veteran's other alleged stressors, such as being talked down 
to or waking up every morning to "cans rattling" during 
basic training, the Board finds these claimed stressors are 
too vague and unspecific to verify.  Because generally 
anecdotal incidents such as the events alleged by the Veteran 
cannot be researched effectively, the Board has no method of 
confirming that they in fact occurred.  See 38 C.F.R. 
§ 3.159(c )(2)(i) (2009).  Moreover, even if they were 
confirmed, the examiner from the Veteran's July 2009 VA 
examination stated that such stressors would not meet the 
criteria for life-threatening events, and as such, would not 
meet one of the criteria for a diagnosis of PTSD.  Following 
the mental status evaluation, the examiner diagnosed the 
Veteran with schizoaffective disorder, and not with PTSD.        

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
PTSD.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, 2 Vet. App. at 492.  The evidence does 
not show that the Veteran possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he 
currently has PTSD which is related to his period(s) of 
active service, is not competent evidence.

As the medical and psychiatric evidence fails to confirm a 
current diagnosis of PTSD, the Veteran did not engage in 
combat, the Veteran's primary stressor has not been verified, 
and sufficient information regarding his remaining alleged 
in- service stressors to attempt verification is lacking, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).



Psychiatric Disorder (Other Than PTSD)

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a psychiatric disorder (other 
than PTSD), to include anxiety disorder, adjustment disorder, 
depression, and schizoaffective disorder.   

The service treatment records from the Veteran's first period 
of service, from February 1998 to February 2001, and the only 
available service treatment record from the Veteran's second 
period of service, dated in February 2003, are negative for 
any complaints or findings of a psychiatric disorder, to 
include anxiety disorder, adjustment disorder, depression, 
and schizoaffective disorder.  The Board recognizes that the 
Veteran was seen in Janaury 2001 at the Bennett Mental Health 
Clinic.  However, the reason for his visit was not provided, 
and the Veteran testified in his July 2008 Travel Board 
hearing that he did not seek treatment for any psychiatric 
problems during service.      

The first medical evidence of record of a diagnosis of a 
psychiatric disorder is in April 2004, over three years after 
the Veteran's discharge from his first period of service, and 
approximately 10 months after his discharge from his second 
period of service.  This absence of documented complaints of 
a psychiatric disorder weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran 
sought treatment for complaints of depression in January 
2004, he was not actually diagnosed with a psychiatric 
disorder until April 2004, when he was diagnosed with an 
anxiety disorder, NOS, (mixed anxiety and depression).  
However, his anxiety disorder was not linked to his period(s) 
of service; rather, it was linked to his unemployment and 
financial problems.  In addition, in October 2006, the 
Veteran was diagnosed with an adjustment disorder with 
depressed mood.  However, his adjustment disorder was also 
not linked to his period(s) of service and was instead 
related to his financial, school, and health problems.  

In the Veteran's July 2009 VA psychiatric examination, the 
examiner diagnosed the Veteran with schizoaffective disorder.  
The examiner noted that when the Veteran was first seen in 
2004 after his military release, he was diagnosed with an 
anxiety disorder and there was no evidence of psychotic 
symptoms.  According to the examiner, the Veteran's 
schizoaffective disorder was first diagnosed in 2007.  In 
regard to etiology, the examiner concluded that as there was 
no evidence in the Veteran's military record of a psychiatric 
diagnosis and no inpatient hospitalizations, it was not 
likely that the schizoaffective disorder diagnosis was 
related to his military service.  Thus, this opinion opposes 
rather than supports the claim.  

The Board has considered the Veteran's statements to the 
effect that he has a psychiatric disorder, to include anxiety 
disorder, adjustment disorder, depression, and 
schizoaffective disorder, which is related to his period(s) 
of active military service.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the Veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that he has a 
psychiatric disorder, to include anxiety disorder, adjustment 
disorder, depression, and schizoaffective disorder, is not 
competent evidence.  As such, the medical opinion of record 
outweighs his lay statements.  

As such, the fact remains that there is no competent evidence 
on file linking a psychiatric disorder, to include anxiety 
disorder, adjustment disorder, depression, and 
schizoaffective disorder, to service or to any incident of 
service, despite the Veteran's assertions that such a causal 
relationship exists.  As there is no evidence of a 
psychiatric disorder in service, and as a psychosis is not 
shown to have been manifested in either postservice year, and 
given that there is no competent medical evidence of a nexus 
between a current psychiatric disorder and service, service 
for a psychiatric disorder (other than PTSD), to include 
anxiety disorder, adjustment disorder, depression, and 
schizoaffective disorder, is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).        

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for scoliosis is denied.  

Entitlement to service connection for a respiratory disorder, 
claimed as secondary to scoliosis, is denied.    

Entitlement to service connection for posttraumatic stress 
disorder is denied.  

Entitlement to service connection for a psychiatric disorder 
(other than posttraumatic disorder), to include anxiety 
disorder, adjustment disorder, depression, and 
schizoaffective disorder, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


